Citation Nr: 0603527	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-26 637	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for skin rashes, 
including as secondary to Agent Orange exposure. 

4.  Entitlement to service connection for jungle rot of the 
toenails. 

5.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to Agent Orange exposure.  

6.  Entitlement to service connection for two deformed 
fetuses, including as secondary to Agent Orange exposure.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1966 to October 
1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran does not now live in the jurisdiction of the RO 
that decided his claim.  Rather, he lives in the jurisdiction 
of the Portland, Oregon RO, which certified his appeal to the 
Board. 

The veteran testified in support of his claims at an informal 
hearing/conference held before a Decision Review Officer at 
the RO in December 2003.

The claims of entitlement to service connection for hearing 
loss and entitlement to service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

On December 18, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to cancel his appeal with regard to 
the claims of entitlement to service connection for skin 
rashes, peripheral neuropathy, and two stillborn, deformed 
fetuses, all including as secondary to Agent Orange exposure, 
and entitlement to service connection for jungle rot of the 
toenails.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with 
regard to the claims of entitlement to service connection for 
skin rashes, peripheral neuropathy, and two stillborn, 
deformed fetuses, all including as secondary to Agent Orange 
exposure, and entitlement to service connection for jungle 
rot of the toenails have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2005), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

According to a Conference Report and written statement, both 
dated in December 2003, during his informal 
hearing/conference held at the RO on December 18, 2003, the 
veteran withdrew his appeal with regard to the claims of 
entitlement to service connection for skin rashes, peripheral 
neuropathy, and two stillborn, deformed fetuses, all 
including as secondary to Agent Orange exposure, and 
entitlement to service connection for jungle rot of the 
toenails.  Thus, pertaining to these claims, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these claims and they must be 
dismissed.


ORDER

The appeal with regard to the claim of entitlement to service 
connection for skin rashes, including as secondary to Agent 
Orange exposure, is dismissed. 

The appeal with regard to the claim of entitlement to service 
connection for jungle rot of the toenails is dismissed. 

The appeal with regard to the claim of entitlement to service 
connection for peripheral neuropathy, including as secondary 
to Agent Orange exposure, is dismissed. 

The appeal with regard to the claim of entitlement to service 
connection for two deformed fetuses, including as secondary 
to Agent Orange exposure, is dismissed.


REMAND

The veteran claims that he is entitled to service connection 
for bilateral hearing loss and tinnitus, two disorders that 
allegedly developed secondary to in-service noise exposure 
while working as an aircraft mechanic.  In various written 
statements submitted during the course of this appeal, the 
veteran asserts that the medical examinations of his hearing 
and ears were inadequate and that the Board should not rely 
on the reports of those examinations in deciding his claims.  
The Board agrees that additional action is necessary before 
the Board proceeds in adjudicating the veteran's claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the assistance provisions of the VCAA; 
therefore, any decision to proceed in adjudicating these 
claims would prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations of the veteran's hearing loss and ears are 
necessary.  The RO afforded the veteran such examinations in 
January 2004, but as alleged, the reports of these 
examinations are inadequate for rating purposes.  In the 
reports, examiners link the veteran's hearing loss to noise 
exposure, but do not specify whether they are referring to 
in-service noise exposure or post-service noise exposure.  
Moreover, without providing any rationale, one examiner then 
concludes that there is no relationship between the veteran's 
hearing loss and service.  The record also includes another 
opinion of a VA physician linking the veteran's hearing loss 
to noise exposure, but not specifying whether such exposure 
occurred in service or following discharge therefrom.

The claims file clearly establishes that the veteran was 
exposed to noise on a regular basis in service and only 
intermittently after service, while participating in 
recreational activities.  Accordingly, another examination is 
necessary so that a different examiner can provide a more 
comprehensive opinion, supported by rationale, on the 
etiology of the veteran's hearing loss and tinnitus.  

This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded VA audiological and ear 
disease examinations for the purpose of 
determining the etiology of his hearing 
loss and tinnitus.  AMC should forward 
the claims file to the examiners for 
review and ask the examiners to confirm 
in their written reports that they 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiners should:   

a) indicate whether the veteran has 
hearing loss and/or tinnitus;

b) provide opinions as to whether 
any such hearing loss and/or 
tinnitus found to be present is 
related to noise exposure; 

c) if such conditions are found to 
be related to noise exposure, 
provide opinions as to whether they 
are at least as likely as not (50 
percent or greater likelihood) 
related to the veteran's in-service 
noise exposure as an aircraft 
mechanic, rather than to any post-
service occupational and/or 
recreational noise exposure; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided. 

2  AMC should then readjudicate the 
veteran's claims of entitlement to service 
connection for hearing loss and tinnitus 
based on a consideration of all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 


other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


